Citation Nr: 0800481	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  03-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
19, 1971, rating decision wherein the Regional Office denied 
entitlement to service connection for a torn medial meniscus 
of the left knee.

2.  Entitlement to an effective date prior to August 14, 
1995, for the award of service connection for a torn meniscus 
of the left knee.

3.  Entitlement to an initial compensable evaluation for a 
torn meniscus of the left knee prior to July 19, 2001, and in 
excess of 20 percent thereafter.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include generalized anxiety 
disorder (GAD).


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In July 2000, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for GAD.  
In December 2003, the RO awarded service connection for a 
torn meniscus of the left knee and assigned a 20 percent 
evaluation effective July 19, 2001.  

In May 2004, the RO made the grant of service connection for 
a torn meniscus of the left knee retroactive to August 14, 
1995; however, an initial noncompensable evaluation was 
assigned and the 20 percent rating was continued as of July 
19, 2001.  The same decision also determined that no revision 
was warranted in the March 1971 rating decision wherein the 
RO denied service connection for the left knee disability.  
The claims have been merged on appeal.

The Board notes that the veteran was notified in September 
2007 that VA was unable to obtain a recording of his hearing 
held before the Board on September 21, 2006.  Subsequently, a 
recording was obtained and a transcript of the proceeding has 
been associated with the claims folder.


FINDINGS OF FACT

1.  All relevant medical and lay evidence obtainable and 
necessary to render a decision in these matters has been 
received.
2.  In a March 19, 1971, rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
torn medial meniscus of the left knee. 

3.  The March 19, 1971, rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.

4.  The RO received the veteran's request to reopen a claim 
of entitlement to service connection for a torn meniscus of 
the left knee on August 14, 1995.

5.  In an October 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition; the RO notified the veteran of the 
decision and of his appellate rights, but he did not appeal 
the determination and it became final.  

6.  Evidence submitted since the October 1995 denial bears 
directly and substantially upon the specific matter under 
consideration and the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include GAD.

7.  The veteran's acquired psychiatric disorder, to include 
GAD, is the result of the veteran's own willful misconduct in 
service.

8.  The veteran's left knee is not productive of ankylosis, 
recurrent subluxation or lateral instability of the knee, or 
impairment of a tibia and fibula with knee disability.  There 
is no current magnetic resonance imaging (MRI) evidence of a 
torn left meniscus.  Left knee arthropathy, to include 
limited extension, has been attributed to the non-service 
connected Reiter's syndrome.




CONCLUSIONS OF LAW

1.  A valid claim of CUE in the March 19, 1971, RO rating 
decision has not been presented.  38 U.S.C.A. §§ 5109(a), 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The legal requirements for an effective date prior to 
August 14, 1995, for a grant of service connection for a torn 
meniscus of the left knee, have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.109, 3.159, 3.400(r) (2007); Sabonis v. Brown, 6 Vet. App. 
426 (1994).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include GAD.           38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (1999); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

4.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include GAD, are not 
met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.301, 3.303 (2007); Sabonis v. Brown,         
6 Vet. App. 426 (1994).

5.  The criteria for a compensable evaluation prior to July 
19, 2001, and in excess of 20 percent thereafter, for a torn 
meniscus of the left knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, 
Diagnostic Codes 5256- 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Shortly thereafter, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In this case, in an April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the original service connection claim 
for a left knee disability and the claim for a mental 
disorder, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertained to the 
claims.  

The April 2003 letter additionally notified the veteran that 
he was previously denied service connection for a mental 
condition and left knee disability.  He was provided notice 
as to what evidence constituted "new and material" 
evidence.  

With regard to the claim for an acquired psychiatric 
disorder, to include GAD, while the veteran was not notified 
of the reason for the prior denial, there is no prejudice to 
the veteran as the Board is reopening the claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran is also challenging the effective date for the 
award of service connection for a torn meniscus of the left 
knee, as well as the initial evaluation assigned by the RO.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection in December 2003 was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Considering the nature of the CUE claim, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  This conclusion 
is consistent with the holding of the Court in Livesay v. 
Principi, 15 Vet. App. 165 (2001) (holding that a litigant 
alleging CUE is not pursuing a claim for benefits pursuant to 
part II or III, but rather is collaterally attacking a final 
decision, pursuant to section 5109A of part IV or section 
7111 of part V of title 38).  Therefore, the Board will 
proceed with consideration of the veteran's appeal.

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in September 
2006.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, VA examination reports, and the 
transcripts from the March 2003 RO and September 2006 Board 
hearings.  

The veteran waived initial RO adjudication of records from 
the University of Iowa submitted at the Board hearing in 
September 2006.  As such, remand for preparation of a 
supplemental statement of the case (SSOC) is not necessary.   
38 C.F.R. § 20.1304(c).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, including the submission of numerous 
statements in support of his claims, current treatment 
reports, and copies of pertinent service medical records.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


I. CUE

The veteran contends that CUE existed in the March 19, 1971, 
rating decision wherein the RO denied service connection for 
a left torn medial meniscus.  The veteran asserts that the 
facts before the adjudicators in March 1971 were not applied 
or ignored, i.e. that he did not have a pre-existing left 
knee disability as a 1965 sprain resolved prior to service 
and/or a pre-existing disability was made worse by his in-
service injury.

A decision by the Secretary under this chapter is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a) 
(2003), taken together, a rating action is final and binding 
in the absence of CUE.  
A decision, which constitutes a reversal of a prior decision 
on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a). The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error. See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty 
to assist does not constitute clear and unmistakable error.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (Recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the March 1971 rating 
decision, and finds that the veteran's contention regarding 
the assignment of CUE is without merit.  His principal 
contention relative to the March 1971 rating decision is that 
the RO failed to apply the correct facts or ignored them 
prior to rendering a decision.  See Statement dated April 26, 
2003.   The Board finds this argument flawed.  

In the instant case, the veteran filed his original service 
connection claim in October 1970.  The following facts were 
then of record.  A January 1965 admission to Spencer Hospital 
showed the veteran sustained a left knee sprain in a 
tobogganing incident.  X-rays were negative for a fracture.  

The June 1969 induction report of medical history shows a 
history of locking of the right knee.  The Board notes this 
should have read left knee.  In August 1969, the veteran 
complained of left knee pain after injury.  The veteran was 
admitted in August 1969 to Madigan General Hospital for 
locking of the left knee.  He was discharged to duty in 
September 1969.  

Treatment notes dated in October 1969 reveal the veteran 
reported pain and locking of his left knee of three to four 
years' duration, following pre-service trauma.  An October 
1969 Medical Board determined that a torn medial meniscus of 
the left knee was not incurred in the line of duty as it 
existed prior to service.  The Medical Board further found no 
evidence of aggravation by active service.

The RO denied his claim in a March 19, 1971, rating decision 
on the basis that the pre-existing left knee condition was 
not aggravated by active service.  The veteran did not appeal 
the decision and it became final.   38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

The veteran filed a claim to reopen in August 1995.  The 
Board notes that in October 1995, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the claim.  The RO determined that the veteran's 
representative filed a notice of disagreement (NOD) in June 
1996 and thus his claim had been pending since that time.  

Service connection was ultimately awarded in a December 2003 
rating decision.  However, the award was based on a June 2003 
opinion of Dr. SAS, in which she opined that while the torn 
medial meniscus may have begun with the 1965 tobogganing 
accident, it was made worse by the veteran's active service. 

There is no evidence that the correct facts, as they were 
known at the time, were not before the adjudicator in March 
1971.  Dr. SAS's nexus opinion dated in June 2003 did not 
exist at the time of the March 1971 rating decision.  As 
such, it was not incorrectly applied or ignored as alleged.  
Thus, there is no evidence of an undebatable error, which, 
had it not been made, would have manifestly changed the 
outcome of the decision at the time it was made.  

Finally, there was no CUE based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Under 38 C.F.R. § 3.303 (a) as it existed in 1971, 
service connection connoted many factors but basically meant 
that the facts shown by evidence, established that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
pre-existing service, was aggravated therein.  

A pre-existing injury or disease was considered to have been 
aggravated by active military service, where there was an 
increase in disability during such service, unless there was 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1971).

The Board finds that there was no CUE with respect to 
application of statutory or regulatory provisions to the 
facts of record at the time of the March 1971 rating 
decision.  There was no opinion of record that a pre-existing 
left knee disability was aggravated by the veteran's active 
military service.  The medical evidence at that time showed 
otherwise, and was based not only on examination of the 
veteran but his self-reported history of having had pain and 
locking during the several year period dating back to his 
pre-service injury.  The veteran has not met the relevant 
burden, and, therefore, the March 1971 rating decision did 
not involve CUE and is final.


II. Earlier Effective Date

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for a torn 
meniscus of the left knee.  Specifically, he contends that 
the grant of service connection should be the day following 
separation from active duty service, as he filed his original 
claim in October 1970.  

The Board has thoroughly reviewed the claims file and 
concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective 
date, prior to August 14, 1995, for a grant of service 
connection for a torn meniscus of the left knee must be 
denied.  

While the veteran has argued that the effective date for the 
grant of service connection should be as early as 1969, the 
date is inconsistent with rules and regulations implemented 
by Congress concerning effective dates for award of 
compensation.  

The veteran was discharged from active duty service on 
October 29, 1969.  The RO did receive his VA Form 21-526, 
Application for Compensation or Pension, on October 29, 1970, 
within one year of separation from active duty service.    

However, in a March 19, 1971 rating decision, the RO denied 
entitlement to service connection for a torn medial meniscus 
of the left knee.  Notice of the decision was mailed to the 
veteran in March 1971.  The veteran did not appeal and as 
such, the decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§  20.302, 20.1103.  

According to VA law, "[p]revious determinations which are 
final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  See 38 C.F.R. 
§ 3.105(a).  The Board has found in the instant decision that 
CUE did not exist in the March 1971 rating decision

The veteran filed his request to reopen a claim of 
entitlement to service connection for a left knee disability 
on August 14, 1995.  The RO granted service connection for a 
torn meniscus of the left knee in a December 2003 rating 
decision.  The RO originally assigned a 20 percent rating 
effective July 19, 2001.  In May 2004, the RO made the grant 
of service connection retroactive to August 14, 1995, the 
date of his reopened claim.  A noncompensable evaluation was 
assigned effective August 14, 1995.  The 20 percent rating 
was continued from July 19, 2001.

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(r).  The veteran filed his request 
to reopen a claim of entitlement to service connection for 
his left knee on August 14, 1995 and there is simply no 
evidence that he filed a claim to reopen prior to that time.  
Therefore, he does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 




III.  New and Material Evidence/Service Connection

A.  New and Material

Here, the veteran seeks to reopen a claim for service 
connection for an acquired psychiatric disorder, to include 
GAD, denied by the RO in October 1995.   The veteran did not 
appeal the decision and it became final.  38 C.F.R. § 20.1103 
(2007).  

While the RO reopened the veteran's claim in the December 
2003 SSOC and adjudicated it on the merits, the Board must 
address the issue of whether new and material evidence has 
been submitted because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For claims filed before 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The record indicates that, in its October 1995 rating 
decision, the RO denied service connection for a nervous 
condition on the basis that the condition existed prior to 
service.  The RO further found that pre-existing anxiety 
neurosis was not permanently worsened as a result of service.  
The decision was based upon the veteran's service medical 
records which show the veteran reported nervous trouble on 
his June 1969 report of medical history.  He also reported 
problems with sleepwalking.  The examiner noted mild anxiety 
neurosis on the June 1969 induction physical examination.    

An entry dated in July 1969 shows the veteran complained of 
nervousness and insomnia.  He informed examiners that he had 
been highly nervous for several years and had treated by a 
psychiatrist in the past.  

The October 1969 separation examination shows the veteran 
again reported nervous trouble.  The examiner further noted 
the veteran had treated at Northwest Iowa Mental Health 
Center.  

VA outpatient treatment records dated in May 1995 indicate 
the veteran was diagnosed with GAD and panic attacks.  In 
July 1995, the veteran revealed that he  had a cyclical 
history of anxiety beginning in childhood.  

The evidence submitted subsequent to the October 1995 rating 
decision includes post-service VA and private treatment 
records showing the veteran carried various diagnoses, to 
include panic disorder, borderline personality disorder, mild 
depression, dysthymic disorder, GAD, and schizophrenia.

VA outpatient treatment records dated in March 2003 indicate 
the veteran's schizophrenia could be related to past use of 
hallucinogenic agents, though it was thought to be very 
unlikely.

A March 2003 entry from Spencer Psychiatry shows that use of 
LSD in service may have been the triggering event that caused 
later decompensation with psychosis.  

Upon VA examination in November 2004, the examiner diagnosed 
the veteran with a hallucinogen-induced psychotic disorder.  
The examiner opined the veteran's current psychotic symptoms 
and a great deal of his mood symptoms were due to illicit 
drug use while in the military.

The evidence associated with the veteran's claims file 
subsequent to the October 1995 decision is new and material.  
The additional evidence offers a possible relationship 
between drug use in service and the veteran's current 
psychiatric disorder. 

The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the October 1995 final denial.  Therefore, the 
new evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include GAD, is reopened.

B.  Service Connection

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for an  acquired psychiatric disorder, to include 
GAD, as result of isolated drug use in service.  
Specifically, he contends that as a result of depression due 
to an in service injury and being young and naïve, when asked 
if he wanted to "get high," he consented and was 
unknowingly given a hallucinogenic agent, causing his current 
psychiatric condition.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the veteran's claim does not present a basis for which relief 
may be granted, and has no legal merit.  As the disposition 
of this claim is based on law and not the facts of this case, 
the Board shall not reach the issue of whether pre-existing 
anxiety neurosis was aggravated by the veteran's military 
service.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed. 

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences 
and must be the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n)(1), (3).

The veteran argues that he utilized hallucinogenic drugs on 
only two occasions during service and that under 38 C.F.R. § 
3.301(c)(3), the isolated and infrequent use of drugs by 
itself will not be considered willful misconduct.  However, 
by the veteran's own admission he was depressed in service 
and consented to "getting high" and where drugs are used to 
enjoy or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(d).  See also 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that there can be service connection for drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing." See 
Allen, 237 F. 3d at 1381.

These laws and regulations clearly establish that drug abuse 
is not a disability for which service connection can be 
established or compensation is paid.  In addition, the 
veteran does not have any service connected disabilities on 
which entitlement to service connection on a secondary basis 
may be established. 

The claim must be denied based on lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
IV. Increased Rating Claim

The veteran contends that his torn meniscus of the left knee 
was more severely disabling than is contemplated by the 
currently assigned noncompensable rating for the period prior 
to July 19, 2001, and warrants a rating in excess of 20 
percent thereafter.  Specifically, he has asserted that his 
symptomatology, to include pain, swelling, and stiffness, 
warrants higher evaluations.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2007).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.  

Historically, in a December 2003 rating decision, service 
connection was awarded for a torn meniscus of the left knee.  
A 20 percent evaluation was assigned from July 19, 2001.  

In a May 2004 rating decision, the RO made the award of 
service connection retroactive to August 14, 1995, and 
assigned a noncompensable rating.  The 20 percent rating was 
continued as of July 19, 2001.  

The veteran's left knee has been rated by analogy under 
diagnostic code 5258.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. 
§ 4.20 (2007).  

Under diagnostic code 5258, a 20 percent rating is assigned 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  38 C.F.R. §§ 4.3, 4.7; Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).

At the outset, the Board notes the 20 percent evaluation was 
made effective July 19, 2001, the date which was originally 
deemed his reopened claim prior to the determination that the 
veteran's claim had been pending since August 14, 1995.  
Based on a review of the evidence delineated below, the Board 
finds that the currently assigned ratings are appropriate and 
no higher are warranted.  

In this regard, VA outpatient treatment records dated in July 
1995 show the veteran  complained of left knee pain.  He had 
full range of motion without crepitus, tenderness, or 
swelling.

Private treatment records from Dr. JLM dated in January 1996, 
show the veteran had range of motion from 3 to 140 degrees.  
There was no evidence of instability. McMurray's test was 
negative.  

Records from Physical Medicine and Rehabilitation Associates 
dated in January 1996 indicate the veteran denied giving way 
or locking of the knee.  Upon VA general medical examination 
in July 1996, the veteran complained of pain and stiffness.  
Straight leg raising was negative bilaterally with no 
noticeable crepitus or reduction in range of motion of the 
knees.    

There were no further complaints or treatment of the left 
knee until June 2003, though the veteran maintains that his 
knee was the same between 1995 and 2001.  He indicated that 
he gave up going to the doctor's for his knee because it 
didn't "do any good."  See statement dated in January 2002.   

Records from Dr. SAS dated in June 2003 show the veteran 
complained of catching and locking of the left knee.  Dr. SAS 
indicated there was a positive McMurray's sign and exam 
findings consistent with a torn medial meniscus of the left 
knee; however, subsequent magnetic resonance imaging (MRI) 
taken in June 2005 found no evidence of a meniscus tear or 
internal derangement.

Upon VA examination in November 2004, there was no 
tenderness, swelling, or redness of the left knee.  Flexion 
was to 110 degrees and extension was limited to 
-20 degrees.  There was no additional loss of function on 
repetitive movements.  Varus and valgus stress test was 
negative, as was anterior and posterior drawer and McMurray's 
tests.  

Upon VA examination in June 2005, the veteran endorsed 
occasional use of a knee brace and cane.  He denied frequent 
episodes of dislocation or recurrent subluxation.  The 
veteran was able to fully squat upon physical examination.  
Extension was to -18 degrees, when the veteran indicated the 
knee locked.  Passive flexion was to 95 degrees.

The examiner indicated the examination was not compatible 
with what one would expect with an inflammatory or non-
inflammatory arthritis.  The examiner noted the veteran also 
had a diagnosis of Reiter's syndrome.  After diagnostic 
testing, to include an MRI, the examiner concluded the 
veteran's left knee arthropathy was as least as likely as not 
due to the non-service connected Reiter's syndrome and not 
the result of internal derangement.  Arthritis of the left 
knee was determined to be as likely as not the result of the 
non-service connected Reiter's syndrome.

In light of the veteran's credible complaints of pain 
experienced in his left knee, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Prior to July 2001, as noted above, the veteran's left knee 
had full range of motion in July 1995 and July 1996.  Full 
range of motion in the knee is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2007).  
At one point in 1996, range of motion was from 3 to 140.  
While there were some complaints of pain with range of 
motion, there was no evidence of  further limitation of 
motion by fatigue, weakness, lack of endurance, or 
incoordination.  There was no also evidence of swelling, 
deformity, or gross atrophy of the left knee prior to July 
19, 2001.

The Board has considered rating the veteran's left knee under 
a different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
veteran of a higher disability rating.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no indication of record that the veteran's left knee 
was productive of: ankylosis (diagnostic code 5256); other 
knee impairment, including recurrent subluxation or lateral 
instability of the knee (diagnostic code 5257); or impairment 
of a tibia and fibula with knee or ankle disability 
(diagnostic code 5262).  38 C.F.R. § 4.71a.

The Board has also considered separate ratings under 
diagnostic code 5260 (leg, limitation of flexion) and 
diagnostic code 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a; however, prior to 
July 19, 2001, there is no objective evidence of limitation 
of flexion of the legs to 60 degrees or limitation of 
extension of legs to 5 degrees.  VAOPGCPREC 9-04 (September 
17, 2004).

As of July 19, 2001, the veteran is assigned a maximum 20 
percent rating for cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joints under diagnostic code 5258.  38 C.F.R. § 4.71a.  

The Board has considered functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness; however, there is no evidence that the pain causes 
additional functional loss on repetitive use not contemplated 
by the currently assigned rating for the service-connected 
disability.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for an increased evaluation as of 
July 19, 2001.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  

Similarly, there is no indication of record that since July 
19, 2001, the veteran's knee has been productive of 
ankylosis, recurrent subluxation or lateral instability of 
the knee, or impairment of a tibia and fibula with knee 
disability.  38 C.F.R. § 4.71a.

While it would appear that a separate rating would be in 
effect for limitation of extension to 18 and 20 degrees as 
noted upon VA examinations in 2004 and 2005, the left knee 
arthropathy causing limited extension has been attributed to 
the non-service-connected Reiter's syndrome.  VAOPGCPREC 9-04 
(September 17, 2004).

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than the those noted above.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. 
App. at 55-57.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board does not find the veteran's disability picture to 
be so unusual or exceptional as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's left knee 
disability has not required frequent inpatient care, nor has 
it by itself markedly interfered with employment.  The 
assigned ratings adequately compensate the veteran for the 
nature and extent of severity of his left knee 
symptomatology.  Thus, having reviewed the record with the 
provisions of section 3.321(b)(1) in mind, the Board finds no 
basis for further action on this matter.  


ORDER

No valid claim for CUE in the rating decision of March 19, 
1971, wherein the RO denied entitlement to service connection 
for a torn medial meniscus of the left knee, has been 
presented.

Entitlement to an effective date prior to August 14, 1995, 
for the award of service connection for a torn meniscus of 
the left knee is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include GAD, and the claim is 
granted to that extent only.

Service connection for an acquired psychiatric disorder, to 
include GAD, is denied.
Entitlement to an initial compensable evaluation for a torn 
meniscus of the left knee prior to July 19, 2001, and in 
excess of 20 percent thereafter, is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


